Affirmed and Opinion filed May 23, 2002








Affirmed and Opinion filed May 23, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-01-01274-CR;
        
14-01-01275-CR
____________
 
OCTAVIO GOMEZ WENSES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris
County, Texas
Trial
Court Cause Nos. 843,835 & 849,732
 

 
M E M O R A N D U M  O
P I N I O N
After a guilty plea, appellant was convicted of the offenses
of possession of a controlled substance and failure to appear, and sentenced on
November 2, 2001, to three years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.
On March 28, 2002, this court ordered a hearing to determine
why appellant's counsel had not filed a brief in this appeal.  On April 8, 2002, the trial court conducted
the hearing.  The record of the hearing
was filed in this court on May 17, 2002.
The trial court found appellant no longer desires to prosecute
his appeal.




On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b).
We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed May 23, 2002.
Panel consists of
Justices Yates, Seymore, and Guzman.
Do not publish - Tex. R. App. P. 47.3(b).